Citation Nr: 1748768	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO. 13-25 118	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder and depression.


ORDER

Service connection for PTSD is denied.

Reopening of the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted.

Service connection for an acquired psychiatric disorder other than PTSD is denied.


FINDINGS OF FACT

1. The Veteran does not have PTSD; no in-service stressor is corroborated. 

2. The claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD was previously denied in a May 2007 rating decision; the evidence at that time established diagnoses of schizoaffective disorder and depression, but did not establish an injury or disease in service, manifestation of a psychosis within 1 year of service, or a nexus between a disability and service.  

3. The evidence received since the May 2007 decision relates to the unestablished fact of injury or disease in service; it is neither cumulative nor redundant of evidence of record in May 2007, and it raises a reasonable possibility of substantiating the claim. 

4. An acquired psychiatric disorder other than PTSD is not related to service; a psychosis did not become manifest to a degree of 10 percent or more within 1 year of service separation. 


CONCLUSIONS OF LAW

1. The basic eligibility criteria for the claim of entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2016).

2. The May 2007 RO rating decision is final with respect to entitlement to service connection for an acquired psychiatric disorder other than PTSD. 38 U.S.C.A. § 7105 (West 2014).
      
3. The criteria for reopening of the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

4. An acquired psychiatric disorder other than PTSD was not incurred in service; a psychosis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from June 1971 to January 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 30, 2010, rating decision of the RO in St. Petersburg, Florida.

In March 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file. In June 2016, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action.

The Board has characterized the PTSD claim on appeal as an independent claim from the claim adjudicated in May 2007. A claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury. Rather, the two claims must be considered independently. See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). In this case, the claim for PTSD was not previously denied. However, a claim for depression was previously denied and is subject to an application to reopen. The RO applied the requirement of reopening to the entire claim. However, the RO reopened the claim. Therefore, the Board does not adjudicate any additional matter than was adjudicated by the RO. See Bernard v. Brown, 4 Vet. App. 384 (1993) (When the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

Application to Reopen

In a May 2007 rating decision, the RO denied service connection for a mental disorder, claimed as depression.  At the time of the May 2007 decision, the evidence substantiated a diagnosis of schizoaffective disorder, but did not substantiate an injury or disease in service or a nexus between the post-service diagnosis and an injury or disease in service. 

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2016)). The May 2007 rating decision is the last disallowance on any basis. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The Veteran applied to have the claim reopened in March 2010.  At that time, he specified that he was seeking service connection for PTSD.  

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010). For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the May 2007 decision includes a statement made to a VA clinician in a January 28, 2010, VA Mental Health Note regarding his experiences in service. The Veteran reported: "they said I was crazy back then." As a layperson, the Veteran is competent to relate a diagnosis told to him by a competent treatment provider. Accordingly, the statement is competent evidence of an injury or disease in service and its credibility is presumed for purposes of reopening. As this statement relates to the unestablished fact of an injury or disease in service, the Board finds that the criteria for reopening the claim are met. 

Service Connection on the Merits

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. These diseases include psychoses, but do not include PTSD. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran testified that, while he was stationed at Fort Hood, Texas a lieutenant constantly, "booted me, harassed me and, uh, no matter what I would do, no matter who I would talk to, it kept getting worse to the point where he put his hands on me and we had a physical altercation." As a result, he went to the stockade for almost 40 days and was sent to a retraining brigade in Kansas, which was just a labor unit. The Veteran testified that his treating VA physicians have related this incident to a diagnosis of PTSD and that this was reflected in his treatment records. 

Service personnel records reveal the Veteran was sentenced under the UCMJ in January 1972 for showing disrespect to an officer, in September 1972 for showing disrespect to an officer, and in August 1973 for lifting a weapon to an officer.  

Service treatment records reveal no complaint, treatment, or diagnosis pertinent to an acquired psychiatric disorder. At service separation in October 1973, the Veteran reported that he had no history of, or current depression, excessive worry, or nervous trouble of any sort. When examined at service separation, the Veteran was found to be psychiatrically normal. He was assigned a physical profile rating of S-1. The S stands for psychiatric. This factor concerns personality, emotional stability, and psychiatric diseases. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

After service, there is no record of treatment for psychiatric issues for several decades. Significantly, there is no confirmed manifestation of a psychosis to a degree of 10 percent or more within one year of service separation. 

The Veteran apparently began seeking treatment for depression in the early 2000s. A December 9, 2003, Mental Health Note reveals a diagnosis of major depressive disorder, cocaine, alcohol, rule-out schizoaffective disorder. A February 13, 2006, Note reveals a primary diagnosis of schizoaffective disorder (VBMS record 03/08/2007). 

Regarding a diagnosis of PTSD, such a diagnosis is occasionally noted in treatment reports since the Veteran filed his claim for PTSD; however, these references appear to emanate primarily from the Veteran. Most of the references are rule-out diagnosis based on the Veteran's statements to the examiner, but are not confirmed. A January 28, 2010, VA Mental Health Note reveals that the Veteran was being seen for assessment of PTSD symptoms. The Veteran reported having experienced racial tension, a fight, and incarceration while in the service. He reported "they said I was crazy back then." He denied any other trauma exposure. The examiner did not diagnose PTSD, but diagnosed schizoaffective disorder (VBMS record 03/21/2016). 

A November 24, 2009, VA Primary Care Note includes an entry reading: "PSYCH: Suicidal/homicidal ideation - see HPI [x ]Depression, PTSD." However, the Board notes that this was not a psychiatric examination. Rather, it is  a VA Primary Care Note conducted by a nurse practitioner. Notably, the diagnosis section of the report does not include any psychiatric diagnosis.

A March 30, 2016 Mental Health Initial Evaluation Note includes a specific finding that "He does NOT meet DSM 5 criteria for diagnosis of PTSD" (VBMS record 05/05/2016 at 62). 

After a review of all of the evidence, the Board finds that there is no confirmed diagnosis of PTSD. To the extent there are references in the medical record to PTSD, they are speculative, they appear related to the Veteran's lay assertions, and they are not accompanied by psychiatric testing in accordance with the diagnostic criteria. Moreover, they directly conflict with the finding of a VA staff psychiatrist that the DSM 5 criteria for a diagnosis of PTSD are not met. Therefore, they carry less probative weight than this direct statement and finding. 

The RO ordered a VA examination to evaluate the claim. This might have provided evidence favorable to the claim. However, the Veteran failed to appear for the scheduled examination. When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, and where the claim is an original compensation (service connection) claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(b). Accordingly, the Board finds that no additional development is warranted to again attempt an examination. 

While the Board has accepted the Veteran's account that they told him in service that he was "crazy," for purposes of reopening, to the extent he intends this as a psychiatric diagnosis, the Board finds this account to be lacking in credibility. Indeed, he essentially refuted such an assertion in the Report of Medical History at service separation. This contemporaneous account is given greater weight than his recent statement made in support of a claim for benefits. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory); Pond v. West, 12 Vet. App. 341, 345 (1999); and Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony). The contemporaneous statement at service separation also has the benefit of being consistent with the normal psychiatric findings on examination at that time. This corroborating evidence decreases the likelihood that the more recent statement is correct. 

There is no medical opinion that purports to relate a current acquired psychiatric disorder to service. The only opinion in favor of the claim comes from the Veteran's lay statements. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that providing a psychiatric diagnosis, such as PTSD, and relating a current diagnosis to service, are not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized knowledge and expertise. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between any claimed psychiatric disorder and service.

Regarding confirmation of the Veteran's claimed stressor, the Veteran's account is vague and unlikely to be capable of independent corroboration. It is clear that he had disciplinary infractions in the service. However, these infractions are not the claimed stressor. Rather, it is the assertion that he experienced racial tensions, or felt harassed by a superior officer, which resulted in these infractions. Racial tensions are not events likely to be investigated or recorded in official records. Racial tensions and harassment, as described by the Veteran, are not specific events that would be reasonably likely to be independently corroborated. While the service personnel records document conflicts with others, they place the Veteran at fault. The fact that the Veteran was charged under the UCMJ indicates that the matter was investigated at the time and the Board finds the results of those investigations to be highly persuasive. 

To some extent, the Veteran has asserted that he was personally assaulted by a superior officer. He stated that the officer "put his hands on me" and this resulted in an altercation. Special evidentiary provisions apply to PTSD claims based on personal assault. See 38 C.F.R. § 3.304(f)(1)(5). However, with the lack of PTSD diagnosis, the Board finds that no additional development is necessary to corroborate the stressor. 

In sum, the Board finds that the Veteran does not have PTSD. Moreover, and in the alternative, no current acquired psychiatric disorder, including PTSD, and other than PTSD, is related by competent medical evidence to service; a psychosis did not become manifest to a degree of 10 percent or more within 1 year of service separation. In light of these findings, the Board concludes that service connection for an acquired psychiatric disorder of any description is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans  

Department of Veterans Affairs


